Citation Nr: 0636601	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-31 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 19, 
2002 for an award of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from April 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In his September 2004 substantive appeal, the veteran 
requested a Board hearing at the RO; however, by way of 
correspondence dated in September 2004, the veteran withdrew 
his request for a Board hearing.


FINDINGS OF FACT

1.  By rating decision in October 1999, the RO denied the 
veteran's claim of entitlement to service-connection for 
bilateral hearing loss; the veteran did not file a notice of 
disagreement to initiate an appeal.

2.  In a November 2002 communication, the veteran effectively 
requested that his service connection claim for hearing loss 
be reopened. 

3.  By rating decision in June 2003, the RO granted 
entitlement to service connection for bilateral hearing loss 
and assigned an effective date of November 19, 2002.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  An effective date earlier than November 19, 2002, for the 
grant of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(r) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the September and December 2003 and October 2006 letters, 
VA informed the veteran of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board also notes that the letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  
Additionally, an October 2006 letter from the RO explicitly 
directed the veteran to submit any relevant evidence in his 
possession.  As such, the Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   In October 2006, the RO sent the veteran a letter that 
complied with the requirements of Dingess as the letter 
notified the veteran of the information and evidence 
necessary establish increased ratings and effective dates.  

The RO granted service connection for hearing loss in June 
2003 and sent the veteran VCAA notice letters in September 
2003, December 2003 and October 2006.  At the time of the 
June 2003 rating decision, the RO assigned a disability 
rating and an effective date for the service-connected 
hearing loss disability.  As set forth in Dingess, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven."  The Court further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  Because the 
veteran's claim pertaining to his bilateral hearing loss has 
been granted, i.e., proven, and he was assigned an initial 
disability rating and an initial effective date, section 
5103(a) notice is no longer applicable.  As a result, even if 
there was a notice error with respect to the duty to notify, 
because the claim has already been proven and the purpose of 
section 5103(a) has been satisfied, that error was 
nonprejudicial.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA examination reports.  The Board notes 
that the veteran has been afforded a VA audiological 
examination in connection with his claim; thus, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide this claims.  See 38 C.F.R. 
§ 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  In fact, by way of correspondence dated in March 
2006, the veteran notified the RO that he had no additional 
relevant evidence to submit in relation to his claim.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.  In view of 
the foregoing, the Board finds that VA has fulfilled its duty 
to notify and assist the veteran in the claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Analysis

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2006).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii).  In short, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of an original claim which was previously denied.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also Flash 
v. Brown, 8 Vet. App. 332, 340 (1995).

In this case, the veteran initially filed a claim for 
entitlement to service connection for bilateral hearing loss 
in May 1999.  By rating decision of October 1999, service 
connection for bilateral hearing loss was denied, and the 
veteran was notified of the decision by letter dated October 
15, 1999.  The veteran was provided a copy of the rating 
decision and a copy of his appellate rights.  No appeal was 
received with regard to that decision.  Therefore, the 
October 1999 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  The veteran then subsequently filed a claim for 
entitlement to service connection in November 2002, and by 
way of a June 2003 rating decision, the RO granted 
entitlement to service connection for bilateral hearing loss, 
effective the date of the claim on November 19, 2002.

The Board understands the veteran's contentions that he 
believes the effective date for the award of service 
connection should be the date of the first claim he filed for 
entitlement to service connection for bilateral hearing loss 
in May 1999.  However, in Rudd v. Nicholson, No. 02-300 (U.S. 
Vet. App. August 18, 2006), the Court held that when a rating 
decision is final, only a request for a revision premised on 
clear and unmistakable error (CUE) could result in the 
assignment of an earlier effective date.  A freestanding 
claim for an earlier effective date, once the appeal becomes 
final, attempts to vitiate the rule of finality.  The veteran 
had one year from notification of the October 1999 RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision became 
final when an appeal was not perfected within the allowed 
time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  Thus, the May 1999 claim 
and subsequent October 1999 final rating decision cannot 
provide a basis for an earlier effective date for the award 
of service connection for bilateral hearing loss.  

The veteran filed a claim for entitlement to hearing loss on 
November 19, 2002, although subsequently developed medical 
evidence and the veteran's own assertions indicate that he 
had bilateral hearing loss prior to that date, the 
regulations specifically dictate that the effective date for 
a reopened claim of service connection is whichever is later 
as between the date of claim and the date entitlement arose.  
Under no circumstances can the veteran's award of service 
connection for bilateral hearing loss be made effective prior 
to the date of his claim.  Therefore, an effective date 
earlier than November 19, 2002 for the grant of service 
connection for bilateral hearing loss is not warranted.  


ORDER

Entitlement to an effective date earlier than November 19, 
2002 for the grant of service connection for bilateral 
hearing loss is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


